DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 19-33 are pending.  Claims 19-33 are rejected herein.  This is a Final Rejection as necessitated by the amendment and arguments (hereinafter “the Response”) dated 7/12/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 19-33 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 5, 11-14, and 16-18 of U.S. Patent No. 10,436,697 in view of WAGNER et al. (US Pub. 2012/0225475) and ORTYN et al. (US Pub. 2003/0142289).
Regarding claims 19-33:  The claims of ‘697 disclose the basic concept of velocity measurement in flow cytometry with two lasers and the corresponding signal processing (claims 1 5, 11-14).  They also disclose using the measurements to control the pressure in the cytometry system (claims 16-18).  Therefore the general concept of the invention is disclosed in these claims and any subsequent limitations are taught by WAGNER and ORTYN as discussed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-22 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by WAGNER et al. (US Pub. 2012/0225475).
Regarding claim 19:  WAGNER discloses:  An apparatus for control of a flow of particles (para. 274) in a flow channel (110 in FIG. 1) of a flow cytometer (abstract), the apparatus comprising: a time keeping device to generate a clock signal and a digital time stamp signal (inherent in measuring time in para. 274 using a modern computer as discussed in para. 280); a first register (A register is another way of saying that the data is stored which is inherent in a modern computer system.) in communication with the time keeping device (Inherent in the measurement of time in para. 274.) to store a first peak digital time stamp based on a first scatter channel (Scattering detection is discussed in para. 103.) detecting a first peak in light scattered by a particle flowing through a first laser beam (Laser use discussed in para. 137, 243, 264-265); a second register (A register is another way of saying that the data is stored which is inherent in a modern computer system.) in communication with the time keeping device (Inherent in the measurement of time in para. 274.) to store a second peak digital time stamp based on a second scatter channel (Scattering detection is discussed in para. 103.) detecting a second peak in light scattered by the particle flowing through a second laser beam (Laser use discussed in para. 137, 243, 264-265); and a digital mathematical logic device (Computer in para. 280 which does all storage and calculations.) coupled to the first register and the second register to receive the first peak digital time stamp and the second peak digital time stamp associated with the particle, the digital mathematical logic device configured to determine a time difference between the first peak digital time stamp and the second peak digital time stamp (“by measuring time a cell takes to travel between points” in para. 274); wherein the time difference is inversely proportional to particle velocity (This is inherent in the movement of any object because distance equals speed times time.) and contributes to the generation of a feedback control signal to control a core fluid flow rate of the flow channel (“The system regulates the pressure in the system to adjust the speed of cells in the measurement channel.” In para 274.)
Regarding claim 20:  WAGNER discloses:  a packetizing device coupled to the digital mathematical logic device to receive the time difference and assemble it together into a data packet with information regarding the particle (All modern computers save and move data in packets, therefore the computer in para. 280 will have a “packetizing device”.).
Regarding claim 21:  WAGNER discloses:  the time difference contributes to the generation of the feedback control signal (para. 274) to control a vacuum pump (“pumping fluid” in para. 255) to vary a fluid rate in the flow channel to maintain a constant average time difference and a constant average particle velocity (para. 274).
Regarding claim 22:  WAGNER discloses:  the digital mathematical logic device is further configured to determine a particle velocity of the particle by dividing a distance in the flow channel between positions of the first laser and the second laser with the time difference (para. 274).
Regarding claim 29:  WANGER discloses:  determining a particle velocity of a particle in the flow channel from the measured time difference (para. 269).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAGNER in view of ORTYN et al. (US Pub. 2003/0142289).
Regarding claim 23:  WAGNER states that his computer has storage in para. 437, and all modern computers are capable of and purposed for performing calculations such as summing and dividing, but WAGNER does not explicitly disclose that the digital mathematical logic device is further configured to store and accumulate in a storage device a plurality of time differences for particles over a period of time and determine an average time difference by summing the plurality of time differences together and dividing by the total number of particles.
ORTYN however does teach velocity detection with two optical detectors (FIG. 11) which can be lasers (para. 85) in a flow cytometry system (para. 3), which averages the velocity calculations (para. 170).
One skilled in the art at the time the application was effectively filed would be motivated to use the velocity averaging of ORTYN on the velocity measurements of WAGNER because they are a more accurate measurement of flow speed (para. 170 of ORTYN).
Regarding claim 24:  WAGNER states that his computer has storage in para. 437, and all modern computers are capable of and purposed for performing calculations such as summing and dividing, but WAGNER does not explicitly disclose a storage device in communication with the digital mathematical logic device to store and accumulate a plurality of time stamp differences over a period of time; a second digital mathematical logic device coupled to the storage device, the second digital mathematical logic device is configured to determine an average time stamp difference by summing together the plurality of time stamp differences and dividing by the total number of particles; and wherein the average time stamp difference is the feedback control signal of the flow cytometer system to control flow rate and assure a high signal to noise ratio in particle detection by each of two side scatter channels.
ORTYN however teach velocity detection with two optical detectors (FIG. 11) which can be lasers (para. 85) in a flow cytometry system (para. 3), which averages the velocity calculations (para. 170).  Since the distance between the detectors is fixed, it is arbitrary whether to use the quantity of measured time as the control signal or the quantity of velocity which is equal to a fixed quantity (the distance between the detectors) divided by the measured time.
One skilled in the art at the time the application was effectively filed would be motivated to use the averaging of ORTYN on the measurements of WAGNER because they are more accurate (para. 170 of ORTYN).
Regarding claim 25:  WAGNER discloses that the particle velocity is a feedback control signal of a flow cytometer system to control flow rate (para. 274) and assure a high signal to noise ratio in particle detection by each of two side scatter channels.  WAGNER states that his computer has storage in para. 437, and all modern computers are capable of and purposed for performing calculations such as summing and dividing, but WAGNER does not explicitly disclose a storage device in communication with the digital mathematical logic device to store and accumulate a plurality of particle velocities over a period of time; a second digital mathematical logic device coupled to the storage device, the second digital mathematical logic device is configured to determine an average particle velocity by summing together the plurality of particle velocities and dividing by the total number of particles.
ORTYN however does teach velocity detection with two optical detectors (FIG. 11) which can be lasers (para. 85) in a flow cytometry system (para. 3), which averages the velocity calculations (para. 170).  Since the distance between the detectors is fixed, it is arbitrary whether to use the quantity of measured time as the control signal or the quantity of velocity which is equal to a fixed quantity (the distance between the detectors) divided by the measured time.
One skilled in the art at the time the application was effectively filed would be motivated to use the averaging of ORTYN on the measurements of WAGNER because they are more accurate (para. 170 of ORTYN).
Regarding claim 26:  WAGNER discloses:  a first scatter channel including a first optical detector (206 in FIG. 2; para. 274) adjacent the flow channel to receive light scattered by the particle flowing through the first laser beam (FIG. 2), and a second optical detector (206 in FIG. 2; para. 274), but WAGNER does not disclose the particulars of amplification and analog to digital conversion.
ORTYN however does teach a first gain amplifier (52 in FIG. 47) coupled to a first optical detector (50) a first comparator (bandpass filter 54) coupled to the first gain amplifier to receive the first pulse signal, the first comparator configured to compare an amplitude in the first pulse signal with a threshold value (para. 106) and generate a first sample enable signal; a first analog to digital converter (56) coupled to the first gain amplifier to receive the first pulse signal and coupled to the first comparator to receive the first sample enable signal, the first ADC configured to periodically capture a digital sample of amplitude of the first pulse signal with a clock signal when enabled by the first sample enable signal (This is how ADCs work.); a second scatter channel including a second optical detector adjacent the flow channel to receive light scattered by the particle flowing through the second laser beam, and a second gain amplifier coupled to the second optical detector, the second gain amplifier to amplify a signal from the second optical detector and generate a second pulse signal with the second peak; a second comparator coupled to the second gain amplifier to receive the second pulse signal, the second comparator configured to compare an amplitude in the second pulse signal with the threshold value and generate a second sample enable signal; a second analog to digital converter coupled to the second gain amplifier to receive the second pulse signal and coupled to the second comparator to receive the second sample enable signal, the second ADC configured to periodically capture a digital sample of amplitude of the second pulse signal with the clock signal when enabled by the second sample enable signal (All of the structure is repeated as shown in FIG. 11, when there are two detectors.); wherein one of the digital samples of amplitude periodically captured by the first ADC is a first peak amplitude associated with the first peak digital time stamp; and wherein one of the digital samples of amplitude periodically captured by the second ADC is a second peak amplitude associated with the second peak digital time stamp (Detecting the peak of the signal is discussed in para. 99-105).
One skilled in the art at the time the application was effectively filed would be motivated to use the signal processing of ORTYN on the device of WAGNER because that is how the analog signals captured by the optical detectors can be processed by the computer disclosed in para. 280.
Regarding claim 27:  WAGNER discloses storage, but again as discussed in the rejection of claim 26, WAGNER does not go into all the detail of the conventional signal processing that sensor signals go through.
ORTYN however specifically teaches a first storage device coupled to the time keeping device (inherent in all of the digital processing shown in FIGS. 47-50), the first ADC, and the first register, the first dual port storage device configured to receive and store a plurality of digital time stamps respectively associated with a plurality of digital amplitude samples of the first pulse signal associated with the particle flowing through the first laser beam (This is the data in the “capture signal element” at 478A of FIG. 50 that will go into the calculation and storage of the multiple velocities at 472 once it is cross correlated at 482.), the first storage device further being configured to determine a first peak amplitude in the plurality of digital amplitude samples and select an associated time stamp as the first peak digital time stamp; and a second storage device coupled to the time keeping device, the second ADC (This is the cross correlation discussed in para. 238-268), and the second register, the second storage device configured to receive and store a plurality of digital time stamps respectively associated with a plurality of digital amplitude samples of the second pulse signal associated with the particle flowing through the second laser beam, the second storage device further being configured to determine a second peak amplitude in the plurality of digital amplitude samples and select an associated time stamp as the second peak digital time stamp (FIG. 48 shows that this is done for both detectors.).
Regarding claim 28:  WAGNER discloses:  A method for a flow cytometer, the method comprising: detecting first scattered light from a particle flowing in the flow channel through a first laser beam (detection in para. 274; laser in FIG. 2; scatter detector 206 in FIG. 2; particle “cell” and flow stream in FIG. 2); detecting second scattered light from the particle flowing in the flow channel through a second laser beam (para. 274); computing a measured time difference between the second time and the first time (para. 274); generating a control signal based on the measured time difference to control a core fluid flow rate in the flow channel (by regulating pressure in the system in para. 274).
WAGNER does not explicitly disclose the signal processing such as peak detection etc.
ORTYN however does teach generating a first pulse signal based on the first scattered light (This will be light detected at 50 and 50a in FIG. 47 when it receives scattered light.); determining a first maximum peak in the first pulse signal at a first peak time (Determining peak of a detected signal is discussed in para. 174.) generating a second pulse signal based on the second scattered light; determining a second maximum peak in the second pulse signal at a second peak time (And this will be repeated for the second detector for the system shown in FIG. 47.)
Regarding claim 29:  WANGER discloses:  determining a particle velocity of a particle in the flow channel from the measured time difference (para. 269).
Regarding claim 30:  WAGNER discloses:  a distance between the first laser beam and the second laser beam is predetermined and particle velocity can be determined by dividing the measured time difference into the distance (This is inherent in the teaching of para. 274 “flow rate may be estimated from 2 or more optical sensors …by measuring time a cell takes to travel between points” since the distance between the two points will have to be known in order to determine velocity from time.)
Regarding claim 31:  WAGNER discloses: the first scattered light is detected with a first optical detector; and the second scattered light is detected with a second optical detector (“2 or more optical sensors” in para. 274).
Regarding claim 32:  WAGNER discloses:  the control signal is a desired pressure value (para. 274) and the method further comprises; controlling a vacuum pump to decrease pressure and increase vacuum in a vacuum chamber (function of the pump in pumping fluid in para. 255) in response to the desired pressure being less than a measured pressure in the vacuum chamber (to maintain flow rate in para. 274.).
Regarding claim 33:  WAGNER discloses:  the control signal is a desired pressure value and the method further comprises; controlling a vacuum pump to increase pressure and lower vacuum in a vacuum chamber in response to the desired pressure being greater than a measured pressure in the vacuum chamber (Flow rate “out of bounds” in para. 274 will either mean it needs to increase or decrease system pressure.).
Response to Amendment/Argument
The amendment to claim 29 to overcome the previous rejection under 35 U.S.C. 112 is acknowledged and said rejection is accordingly withdrawn.
The Applicant has argued (pages 10-11 of the Response) that WAGNER does not disclose a timekeeping device generating a peak digital timestamp.  This argument has been fully considered and is not persuasive.  The Applicant has stated that “At most, Wagner discloses a time measuring device that acts like a stop watch that is turned on at one point and turned off at another.”  The Examiner respectfully disagrees and maintains that one skilled in the art reading about the measurement of time in para. 274 of WAGNER would understand that such timing is implemented on a computer.  A computer is disclosed in para. 280 and it is more specifically discussed in para. 437 where WAGNER states (emphasis added):
The methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor. The processor may be part of a server, cloud server, client, network infrastructure, mobile computing platform, stationary computing platform, or other computing platform. A processor may be any kind of computational or processing device capable of executing program instructions, codes, binary instructions and the like. The processor may be or include a signal processor, digital processor, embedded processor, microprocessor or any variant such as a co-processor (math co-processor, graphic co-processor, communication co-processor and the like) and the like that may directly or indirectly facilitate execution of program code or program instructions stored thereon.

Furthermore, it seems exceedingly difficult if not impossible to manually time (with a stopwatch or similar device) the passage of individual cells moving through a narrow tube.  The Applicant has not explained how this is possible, and WAGNER does not provide any explanation of such a difficult measurement because one skilled in the art would understand that the timing discussed in para. 274 would be implemented by the computer of para. 280 and 437 appropriately interfaced to the optical sensors of para. 274.
The Applicant has argued (page 12 of the Response) that WAGNER does not disclose the digital mathematical logic device of claim 1.  This argument has been fully considered and is not persuasive.  The Examiner maintains that the computer of para. 280 of WAGNER is a digital logic device and as discussed above para. 437 states that “methods and systems described herein may be deployed… on a processor.”
The Applicant has argued (page 16 of the Response) that the double patenting rejections are invalid because WAGNER and ORTYN fail to disclose the additional limitations of the claims.  The Examiner maintains that these limitations are taught by either WAGNER or a combination of WAGNER and ORTYN as discussed in the rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856